DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This Office Action is in response to Applicant’s amendment filed on February 09, 2022.
Claims 1 & 5 are currently amended and being considered on the merits. 
Claims 2 - 4 are previously presented and being considered on the merits. 
Claim 4 is objected to.
Claims 1- 5 are rejected. This rejection is FINAL.

Response to Amendment  
Applicant's amendments have fixed the deficiencies set forth in the previous Office
Action hence the respective rejections/objections have been withdrawn, except for the objections and rejections still maintained in this Office Action.
Claim 4 is objected to as being dependent upon a rejected based claim, but would be allowable if rewritten in independent form including all of the limitations of the based claim and any intervening claims, provided pending rejections are addressed.  


Response to Arguments

Regarding Applicant's arguments about the rejections for claims 1- 3 & 5 under 35 U.S.C § 103, the arguments have been fully considered and are deemed unpersuasive.

Regarding claims 1 and 5, Applicant argued in substance that: (1) newly added limitations, “for
improving detection of abnormalities,” “wherein the computing section sets an upper limit and a lower limit for the positive gradient, and sets an upper limit and a lower limit for the negative gradient,”  and “performs the abnormality determination separately for each of the positive gradient and the negative gradient by using the set upper limits and lower limits as threshold values for improving abnormality detection,” render claim 1 and 5 statutory subject matter eligible and compliant with 35 USC§ 101; (2) Lee does not teach "wherein the computing section sets an upper limit and a lower limit for the positive gradient, and sets an upper limit and a lower limit for the negative gradient;"  (3) Lee does not teach "performs the abnormality determination separately for each of the positive gradient and the negative gradient by using the set upper limits and lower limits as threshold values for improving abnormality detection;”  (4) Zhou is non-analogous art and cannot be properly relied upon for a rejection of the claimed invention under 35 U.S.C. §103; and (5) the one of ordinary skill is provided no reason to combine the teachings of modified Fujita and Zhou. 

Examiner fully considered but respectfully traverses Applicant’s aforementioned arguments. 

As per point (1), as summarized above in this Office Action, Examiner disagrees that the newly added limitations render claim 5 or 1 statutory subject matter eligible and compliant with 35 USC§ 101. Under the broadest reasonable interpretation, the each limitation of the plant operation data monitoring method is a process that covers the performance of the limitation in the mind. More specifically, the claim 5 recite receive ..., storing ..., determining ..., dividing …, storing …, setting …, setting …, performing ... which are excising mental processes or mathematical concepts. Accordingly, the claim 1 recites an abstract idea.

Furthermore, in the Examiner’s view, the recited judicial exceptions (i.e., abstract ideas) are not integrated into a practical application. Claim 5 further recites no additional elements.   Accordingly, recitation of no additional element does not integrate the abstract ideas into a practical application because there is no additional element to impose any meaningful limits on practicing the abstract ideas. Therefore, claim 5 is directed to an abstract idea.

Finally, claim 5 does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because there are no additional elements. Therefore, the additional elements cannot provide an inventive concept. Accordingly, claim 5 is subject matter ineligible.

With respect to claims 1‐4, they are substantially similar to claim 5, respectively, and are rejected in the same manner, and the same reasoning applying. Therefore, the 101 rejections are maintained on claims 1- 5.


As per point (2), as summarized above in this Office Action, reference Lee teaches in Figure 19 and paragraphs [0095] and [0096] the limitation the ""wherein the computing section sets an upper limit and a lower limit for the positive gradient, and sets an upper limit and a lower limit for the negative gradient.  Therefore, reference Lee teaches the aforementioned limitation.  

As per point (3), as summarized above in this Office Action, reference Lee teaches in Figure 19 and paragraphs [0095] and [0096] the limitation “"performs the abnormality determination separately for each of the positive gradient and the negative gradient by using the set upper limits and lower limits as threshold values for improving abnormality detection.”  Therefore, reference Lee teaches the aforementioned limitation.  

As per point (4), as summarized above in this Office Action, Examiner respectfully disagrees with Applicant’s argument that Zhou is non-analogous art and cannot be properly relied upon for a rejection of the claimed invention under 35 U.S.C. §103. The MPEP specifies the analogous art standard as two tests. MPEP § 2141.01(a). To qualify as analogous art, a reference must either 1) be in the same field as the Applicant's endeavor, or 2) be reasonably pertinent to a problem with which the claimed invention is concerned. Id. In Applicant’s arguments, Applicant asserts that Zhou is directed to “a technology completely different from” the prior art references Lee and Fujita. (Applicant’s Remarks/Arguments, pg. 18, para 2). This assertion suggest that Zhou is non-analogous art and cannot be properly combined with Lee and Fujita to reject the Applicant’s claim. In the Examiner’s view, reference Zhou qualify as analogous art under the reasonably pertinent test. Therefore, Zhou is analogous art under 35 U.S.C. §103, per the reasonably pertinent test. 

	In applying the reasonably pertinent test, the Federal Circuit has stated that the subject matter disclosed in the reference must be such that the subject matter "logically would have commended itself to an inventor's attention in considering his problem.”  See In re Clay, 966 F.2d 656 , 659 (Fed. Cir. 1992). Stated differently, a reference is "reasonably pertinent" only if "a person of ordinary skill would reasonably have consulted those references and applied their teachings in seeking a solution to the problem that the inventor was attempting to solve." In re GPAC Inc., 57 F.3d 1573 , 1578 (Fed. Cir. 1995). 
With respect to the limitation regarding the “additionally stores the divided gradients in the second database for the positive gradients or the negative gradients for positive gradients or the negative gradients,” the Examiner can reasonably infer that this limitation is relevant and directed to the problem of storing gradient data into a database.  Similarly, Zhou is relevant and directed to the problem of storing gradient data into a database. (Zhou, paraphrase [0079] & [0090]). Then, it
follows that both the aforementioned limitation and Zhou are directed to the same problem. Examiner respectfully maintains that the teachings of Zhou are reasonably pertinent to a problem
with which the claimed invention is concerned and Zhou may be relied upon as a basis for rejecting
the claimed invention under 35 U.S.C. §103.

Furthermore, even if Zhou is not directed to the same problem as the claimed invention, the Examiner may reasonably infer that reference Lee inherently teaches “additionally stores the divided gradients in the second database for the positive gradients or the negative gradients for positive gradients or the negative gradients” limitations because the gradients used by Lee have to be stored in some matter in order to make decision (e.g., comparing and issuing alarms) with the gradient data (Lee, para [0098]).

As per point (6), as summarized above in this Office Action, Examiner respectfully disagrees with Applicant’s argument the one of ordinary skill “is provided no motivation and/or reason” to combine the teachings of modified Fujita and Zhou (Applicant’s Remarks/Arguments, page 19, paragraph 2). On page 13 of the First Office Action, the reason for the combination is clearly stated:  “because Zhou teaches the missing detail of storing the divided gradients in a second database used in modified Fujita.” The reference Zhou was relied upon to supply the missing detail of “storing,” since the one of ordinary skill in the art is imputed with “full knowledge” of analogous prior art. (Wood, 599 F.2d at 1036). Accordingly, the one of ordinary skill is provided with a reason to combine the teachings of modified Fujita and Zhou “because Zhou teaches the missing detail of storing the divided gradients in a second database used in modified Fujita.” (First Office Action, page 13, paragraph 2).  Again, the Examiner would like to remind the Applicant that even if Zhou could not be properly relied upon for the 103 rejection, it is the Examiner’s position that the limitation “additionally stores the divided gradients in the second database for the positive gradients or the negative gradients for positive gradients or the negative gradients” is inherently taught by Lee. 

Applicant's arguments for other claims, which depend on the argued patentability of claim 1 and 5, are also respectfully traversed by Examiner based on the reasons recited above.
 
Therefore, the rejections are maintained.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 -  5 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea, judicial exception, without significantly more.

Claim 5 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea, judicial exception, without significantly more. Claim 5 recite an plant operation data monitoring method, with the following six limitations: 1) “receive operation data on a plant and to monitor abnormality in the plant by using the operation data received”; 2) “storing the operation data received in time series”; 3) “determining from peak values of the operation data stored whether gradients of the operation data are positive or negative, and then storing the gradients in time series”;  4) “determining threshold values for abnormality determination about each of the positive and negative gradients”;  5) “dividing each of the positive gradients and the negative gradients into normal values and abnormal values”;  6) “storing additionally the divided gradients for the positive gradients or the negative gradients;” 7) “setting an upper limit and a lower limit for the positive gradient;”  8) “setting an upper limit and a lower limit for the negative gradient;” and 9) performing the abnormality determination separately for each of the positive gradient and the negative gradient by using the set upper limits and lower limits as threshold values for improving abnormality detection.”

	The first limitation “receive operation data on a plant and to monitor abnormality in the plant by using the operation data received,” as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind. For example, “receive” in the context of the claim encompasses the user thinking about operation data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. It follows that the claim limitation recites an abstract idea.

Similarly, the second limitation “storing the operation data received in time series,” as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind. For example, “storing” in the context of the claim encompasses the user remembering operation data in time order. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. It follows that the claim limitation recites an abstract idea.
	
Additionally, the third limitation “determining from peak values of the operation data stored whether gradients of the operation data are positive or negative, and then storing the gradients in time series,” as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind. For example, “determining” in the context of the claim encompasses the user thinking about the relationship between peak values and gradients and “storing” in the context of the claim encompasses the user remembering the gradients in time order. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. It follows that the claim limitation recites an abstract idea.

The fourth limitation “determining threshold values for abnormality determination about each of the positive and negative gradients,” as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind. For example, “determining” in the context of the claim encompasses the user thinking whether thresholds should be applied to the gradients. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. It follows that the claim limitation recites an abstract idea.
	
Additionally, the fifth limitation “dividing each of the positive gradients and the negative gradients into normal values and abnormal values,” as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind. For example, “dividing” in the context of the claim encompasses the user thinking decomposing the gradients into different categories. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. It follows that the claim limitation recites an abstract idea.

The sixth limitation “storing additionally the divided gradients for the positive gradients or the negative gradients,” as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind. For example, “storing” in the context of the claim encompasses the user remembering a list of gradients. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. It follows that the claim limitation recites an abstract idea.

The seventh limitation “setting an upper limit and a lower limit for the positive gradient,” as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind. For example, “setting” in the context of the claim encompasses the user thinking about specifying values. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. It follows that the claim limitation recites an abstract idea.

The eighth limitation “setting an upper limit and a lower limit for the negative gradient,” as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind. For example, “setting” in the context of the claim encompasses the user thinking about specifying values. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. It follows that the claim limitation recites an abstract idea.

Finally, the ninth limitation “performing the abnormality determination separately for each of the positive gradient and the negative gradient by using the set upper limits and lower limits as threshold values for improving abnormality detection,” as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind. For example, “performing” in the context of the claim encompasses user thinking about abnormalities or making decision regarding the abnormalities. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. It follows that the claim limitation recites an abstract idea.
	
Accordingly, the claim 5 recites nine abstract ideas, which are judicial exceptions.

Next, 35 U.S.C 101 requires the Examiner to determine whether one or more of the nine abstract ideas are directed towards a judicial exception/abstract idea. In other words, an abstract idea/judicial exception is not integrated into a practical application. In the Examiner’s view, the recited judicial exceptions (i.e., abstract ideas) are not integrated into a practical application. 

Furthermore, claim 5 further recites no additional elements. Accordingly, recitation of no additional element does not integrate the abstract ideas into a practical application because there is no additional element to impose any meaningful limits on practicing the abstract ideas. Therefore, claim 5 is directed to an abstract idea.

Last, 35 U.S.C 101 requires the Examiner to determine whether claim 5 includes additional elements that are sufficient to amount to significantly more than the judicial exception. In the Examiner’s view, claim 5 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Accordingly, claim 5 as a whole does not provide an inventive concept and is not patent eligible. 

With respect to claims 1-4, they are substantially similar to claim 5, respectively, and are rejected in the same manner, and the same reasoning applying. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 -3, & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita (US Pub. 2018/0196639), in view of Lee (US Pub. 2020/0410846), and in further view of Zhou (US Pub. 2003/0095709).

Regarding claim 1, Fujita teaches: 
a plant operation data monitoring device  for improving detection of abnormalities  (Abstract), comprising:
an input section that receives operation data on a plant (Fig 2, module 12, para [0050]; see also paras [0045]- [0046]); and 
a calculator that includes database storing the operation data received (Fig 2, modules 146 &  142, para [0051]), 
and a computing section executing a program, wherein the computing section stores the operation data received in a first database of the databases in time series (Fig 2, module 14, para [0051] – [0052]; see also para [0026]), wherein 
the computing section determines from trend of change of the operation data stored whether gradients of the operation data (para [0054]) and then 
stores the gradients in a second database of the databases in time series (Fig 2, module 16; para [0057]; see also para [0090]), 

Fujita specifically teaches (underlines and red boxes are added by Examiner for emphasis): 

    PNG
    media_image1.png
    516
    1114
    media_image1.png
    Greyscale


[0050] The data acquirer 12 receives observation data indicating observed values at points in time from the control device 20. The data acquirer 12 outputs the received observation data to the data processor 14. The data acquirer 12 is, for example, a communication interface, and is connected to the network NW in a wired or wireless mode. A means through which the data acquirer 12 acquires the observation data may not necessarily be the network NW.

[0051] The data processor 14 includes, for example, a trend determiner 140 and a display calculator148 (display controller). The trend determiner 140 includes, for example, a time-series data storage142, a time-series range extractor 144 (extractor), and a trend calculator 146 (first calculator).


[0052] The time-series data storage 142 stores the observation data input from the data acquirer 12. In the time-series data storage 142, the observation data is accumulated in the order of a time at which the observed values were acquired. The accumulated observation data is formed as time-series data indicating observed values at points in time.

[0054] Time-series data from the time-series range extractor 144 is input to the trend calculator 146.The trend calculator 146 calculates a gradient of a linear function indicating a trend of change in the observed value at each point in time in the analysis range by using the time-series data so that an objective function is minimized. The objective function is a weighted sum of squares of values of differences between function values of the linear function and observed values at points in time. It is only necessary for a weighting coefficient at each point in time to be a numerical value that increases as an elapsed time from the reference point in time to a corresponding point in time increases.


[0057] The data processor 14 may control display of an observed value on the basis of information indicated by an operation signal input from the operation input 18. For example, the data processor 14may update an analysis range set in the trend calculator 146 to a period indicated by the operation signal. If a plurality of types of observation data are input to the data processor 14, the data processor14 may update a processing target type of observation data to a type of observation data indicated by the operation signal. In this case, observed values, function values, and the like related to the indicated type of observation data are displayed on the display 16. In the example shown in FIG. 1, input data from the sensor 32-1, input data from the sensor 32-2, deviation data indicating a deviation from the plant controller 22, and the like can be objects to be processed as types of observation data. The data processor 14 may be configured to execute a scheme in which a plurality of window sizes are set, the above-described process is performed in parallel with respect to different window sizes, and trend values suitable for an expected window size, that is, a gradient and a function value of a linear function, are calculated.

but, Fujita does not explicitly disclose: 
the computing section determines from peak values of the operation data stored whether gradients of the operation data are positive or negative
the computing section determines threshold values for abnormality determination about each of the positive and negative gradients, 
divides each of the positive gradients and the negative gradients into normal values and abnormal values, and 
additionally stores the divided gradients in the second database for the positive gradients or the negative gradients.

However, Lee teaches:
the computing section determines from peak values of the operation data stored whether gradients of the operation data are positive or negative (Lee: Fig 2; para [0039] & para [0055])
the computing section determines threshold values for abnormality determination about each of the positive and negative gradients (Lee: paras  [0050] – [0051]), 
divides each of the positive gradients and the negative gradients into normal values and abnormal values (Lee: para [0096] ;see also para [0014]), and 
wherein the computing section sets an upper limit and a lower limit for the positive gradient, and sets an upper limit and a lower limit for the negative gradient (Lee: Fig 19, paras [0095]  - [0096] ), -2-7211765.1Applicant: Mitsubishi Power, Ltd.Application No.: 17/132,311and 
performs the abnormality determination separately for each of the positive gradient and the negative gradient by using the set upper limits and lower limits as threshold values for improving abnormality detection (Lee: Fig 19, paras [0095]  - [0096]).

Lee specifically teaches (underlines and red boxes are added by Examiner for emphasis): 


    PNG
    media_image2.png
    833
    867
    media_image2.png
    Greyscale



[0039] The first base information collecting step S10 is a step of collecting change information of an energy size in accordance with a time measured in a normal driving state of the driving unit by dividing the change information of the energy size into a first peak with the largest energy size and a second peak with a largest energy size after the first peak in which the change information of the energy size in accordance with the time of the driving unit is configured such that the driving periods including the first peak and the second peak are repeatedly formed and connecting the first peak energy value of the driving period and a first peak energy value of a repetitive another driving period to collect gradient information for the first peak energy value between the driving periods.

[0055] Thereafter, as illustrated in FIG. 7, the first peak energy values of the driving periods are connected to acquire a predetermined gradient value. The gradient value may be divided into a rising gradient value (positive) with a rising gradient and a falling gradient value (negative) with a falling gradient. However, both the gradient values are digitized into absolute values to be collected.


	
[0050] The information collected as described above also becomes a base of various alarm values set to detect an abnormal sign of the driving unit in the setting step S30 and the detecting step S40 together with the information collected in the first base information collecting step S10.

[0051] The setting step S30 is a step of setting an alarm gradient value for the first peak energy value between the driving periods based on the gradient information collected in the base information collecting steps S10 and S20.

[0096] A precise predictive maintenance method 100 for a driving unit according to the present invention which detects an abnormal signal of the driving unit by the above-described process measures and collects a peak interval between a first peak and a second peak from driving information of a driving unit in a normal state and driving information of the driving unit before a malfunction is generated and sets an alarm upper limit and an alarm lower limit and an alarm gradient t value for the peak interval based on the collected information to compare the peak interval collected in real time by the driving of the driving unit and a gradient value with the alarm upper limit, the alarm lower limit, and alarm gradient value to issue an alarm when a suspected abnormal sign condition of the driving unit is satisfied and induce the driving unit to be repaired or replaced at a right time, thereby preventing a huge loss caused by the malfunction of the driving unit in advance.


    PNG
    media_image3.png
    709
    989
    media_image3.png
    Greyscale

[0095] That is, as illustrated in FIGS. 19 and 20, during the process of driving the driving unit, when
the energy value of the first peak or the energy value of the second peak exceeds the set alarm upper
limit or is formed to be lower than the alarm lower limit, the driving unit is detected to be an abnormal
state. Therefore, before the malfunction of the driving unit is generated, the driving unit is managed to
be replaced or repaired in advance so that the economic loss to be caused by stopping the operation
of the facilities due to the malfunction of the driving unit may be prevented in advance.

It would have been obvious to one of ordinary skill in the art before the effective priority date of the claimed invention to have modified Fujita and incorporate the teachings of Lee for using gradient information regarding positivity or negativity, based on peak values, to further categorize gradients into normal and abnormal values, based on threshold values. The one of ordinary skill would have been motivated to do so in order to use the gradient information to precisely predict when one or more plant equipment requires predictive maintenance, thereby reducing the number of unplanned downtime in the plant due to plant equipment failures (Lee: paras [0002] – [0003]).    

but, modified Fujita does not explicitly disclose the detail of storing the divided gradients in a second database. More specifically, modified Fujita does not explicitly disclose:  
additionally stores the divided gradients in the second database for the positive gradients or the negative gradients.

	However, Zhou teaches the missing detail of storing the divided gradients in a second database. More specifically, Zhou teaches: 
additionally stores the divided gradients in the second database for the positive gradients or the negative gradients (Zhou: paras [0079] & [0090]).

Zhou specifically teaches (underlines and red boxes are added by Examiner for emphasis): 

[0079] Referring to FIG. 8, gradient calculation process 106 begins by creating two image files for storing the result of the calculation (step 230). Specifically, an x-Gradient image file 136a for storing gradient values in the horizontal direction and a y-Gradient image file 136b for storing gradient values in the vertical direction are created. Image files 136a and 136b are each a gray-scale image file in the bitmap format. Thus, each pixel location in each of image files 136a and 136b contains one-byte of data indicative of the gradient values computed. At step 232, all values in image files 136a and 136bare initialized to zero. Therefore, any pixel location without significant gradient will appear as black color in the x-Gradient or y-Gradient image files
[0090] If the selected gradient value is greater than the threshold value, the selected gradient value(either x-Grad or y-Grad) is stored in the respective x-Gradient or y-Gradient image file (step 254).Otherwise, the gradient value is not stored.







It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to combine the teachings of modified Fujita and Zhou because Zhou teaches the missing detail of storing the divided gradients in a second database used in modified Fujita. 

Regarding claim 2, modified Fujita teaches all the limitations of claim 1. 
Modified Fujita further teaches and Lee also teaches wherein: 
the threshold values for the abnormality determination are different values between the positive gradients and the negative gradients (Lee: paras  [0050] – [0051]).

Regarding claim 3, modified Fujita teaches all the limitations of claim 1. 
Modified Fujita further teaches and Lee also teaches wherein: 
 the threshold values for the abnormality determination includes multiple threshold values for each of the positive gradients and the negative gradients (Lee: paras  [0050] – [0051]).

Regarding claim 5, modified Fujita teaches the plant operation data monitoring device. Therefore, modified Fujita teaches the plant operation data monitoring method. 


Conclusion
 The prior art made of record and not relied upon is considered pertinent to the applicant’s
disclosure.

Curtis (US Pub. 2014/0137024): teaches using trending activity to calculate positive and negative gradients of curves.  
Maor (US Pub. 2019/0026351):  teaches using a time series to determine a trend.  

14.   THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE‐MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire
later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE, can be reached on (571) 272‐3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 2115                                                                                                                                                                                                        05/20/2022

/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115